Citation Nr: 9914486	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1945, from July 1951 to August 1955, and from 
October 1961 to August 1962.  He also served in the Air Force 
Reserve following his active duty military service.

This appeal arises from an August 1993, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida, rating decision, which denied the appellant service 
connection for the veteran's cause of death.

The Board remanded the appellant's claim in an April 1996 
decision for further development.  Additional development was 
completed and the claim has been returned to the Board for 
further adjudication.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1941 to 
November 1945, from July 1951 to August 1955, and from 
October 1961 to August 1962.  He also served in the Air Force 
Reserves following his active duty military service.

2.  The veteran expired in April 1993.  Immediate cause of 
death was coronary artery disease.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  Coronary artery disease was not present in service, nor 
did it manifest by acceptable verification to a compensable 
degree within 1 year thereafter.

5.  There is no competent medical evidence of record of any 
causal relationship between the veteran's death and his 
service.

6.  The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service-connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  

In general, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 7 
Vet.App. 498 (1995).  Essentially the same factors are for 
consideration in determining whether a claim for service 
connection for the cause the veteran's death is well grounded, 
except that the nexus must be between service or a service 
connected disability and death.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay assertions of medical causation 
or diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded. Id.

Factual Background

Service medical records are negative for any complaints or 
findings referable to coronary artery disease, and reveal that 
the veteran had the following blood pressure readings: 118/70 
and 120/85 in March 1945; 128/90 in November 1945; 130/76 in 
January 1951; 116/88 in July 1952; 120/76 in March 1953; 
110/70 in July 1955; 128/80 in October 1956; 120/78 in June 
1957; 126/90 in September 1961; 122/82 in April 1962.  
Examination reports for the Air Force Reserve revealed blood 
pressure readings of 120/80 in January 1965, 124/80 in July 
1968, and 130/82 in June 1970.  EKG's in September 1961, April 
1962, January 1965, July 1968 were all normal

In a statement to United Fidelity Life Insurance Company in 
January 1980 the veteran indicated that he was disabled in May 
1979 following complaints of chest pain and dizziness which 
required hospitalization and surgery for "5 blockages."  

VA treatment records dated from September 1982 to August 1989 
reported that the appellant was treated for various physical 
disabilities, including coronary artery disease, 
atherosclerotic cerebrovascular disease and hypertension.  A 
history of hypertension with occasional angina since 1979 was 
noted during a VA hospitalization in January 1984.  A VA 
hospitalization summary for a period of admission from August 
1989 to September 1989 noted a history of CABG (coronary 
artery bypass graft) times 2 in 1979 and redo of CABG times 3 
in 1986.

A March 1993 statement from the veteran's private physician, 
Ira Joel Abramson, M.D., was submitted.  Dr. Abramson 
indicated that he treated the veteran for hypertension and 
angina up until he had his bypass surgery in 1979.  He 
reported that he first treated the veteran in 1975.

The death certificate indicates that the veteran died on 
April [redacted], 1993.  The immediate cause of death was 
reported to be coronary artery disease.  An autopsy was not 
performed prior to completion of the death certificate.

Analysis

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her initial burden of presenting a 
well-grounded claim.

There is no indication of cardiovascular disease in the 
veteran's service medical records, or for years after service.  
The earliest indication of treatment for hypertension was in 
1975, approximately thirteen years after the appellant's 
active duty service and some years after he left the reserves.  
Service medical records are negative for any cardiovascular 
abnormalities and there is no other medical evidence of record 
from the veteran's period of service or the period one-year 
after service.  While the appellant contends that the cause of 
the veteran's death was related to coronary artery disease 
that manifested during service, she has not presented nor 
alleged the existence of competent medical evidence 
demonstrating such a relationship, and she is not shown to 
posses the medical expertise to make a finding of a 
relationship between the post-service disease and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
she has not submitted competent medical evidence to establish 
a nexus between the cause of death and any incident of 
service.  Thus, the Board must find that her claim for service 
connection for the cause of death is not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

